93 N.Y.2d 988 (1999)
MARTIN DOMANSKY, Respondent,
v.
ALEXANDER BERKOVITCH, Appellant.
Court of Appeals of the State of New York.
Submitted May 24, 1999.
Decided July 6, 1999.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed the denial of appellant's cross motion to vacate the judgment, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.